Citation Nr: 0511996	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  01-00 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES


1.  Entitlement to service connection for residuals of 
hepatitis.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for disability 
manifested by painful joints.

4.  Entitlement to service connection for sinusitis.


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to November 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Jackson, Mississippi Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied, in 
pertinent part, the benefits sought on appeal. 

In a June 2003 letter from a representative of the Veterans 
of Foreign Wars (VFW), it was noted that the veteran 
submitted a VA Form 21-22 (Appointment of Veterans Service 
Organization as Claimant's Representative) with the VFW on 
February 2001, after his January 2001 submission of his 
appeal to the Board.  On review, a VA Form 21-22 is not 
associated with the claims folder.  However, the 
representative indicated that submission of the VA Form 21-22 
after the filing of the appeal to the Board is against the 
organization's policy and procedures by -laws.  In an April 
2005 letter to the veteran, the RO stated that there was no 
record of an appointed representative on file and suggested 
that the veteran contact the RO for a list of service 
organizations, should he wish to be represented.  The veteran 
did not respond, therefore, the Board finds that he wishes to 
proceed unrepresented.

Furthermore, according to his appeal to the Board, the 
veteran requested a Travel Board hearing.  A hearing was 
scheduled in March 2001 and the veteran failed to report.  
Another hearing via videoconference was scheduled in July 
2003, however in June 2003, the veteran declined such a 
hearing and indicated that he preferred a Travel Board 
hearing.  Subsequently, another hearing was scheduled in 
April 2005, however, in March 2005, the veteran withdrew his 
request.  

The issues of service connection for sinusitis and residuals 
of hepatitis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  The medical evidence does not show that the veteran 
currently has a hearing loss that is related to his period of 
active service.  

3.  The preponderance of the evidence is against a finding 
that current disability manifested by painful joints is 
related to service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  A chronic disability manifested by painful joints was not 
incurred or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

By letter dated in July 2001, the RO advised the veteran of 
the enactment of the VCAA.  The veteran was advised that VA 
would make reasonable efforts to help him get the evidence 
necessary to substantiate his service connection claims, but 
that he must provide enough information so that VA could 
request any relevant records.  The veteran was advised of the 
evidence received and was requested to provide authorization 
for the release of any additional private medical records.  
The veteran was also asked to identify any additional 
information or evidence that he wanted VA to try and obtain.  

Rating decisions dated in September 2000 and September 2001, 
the November 2000 statement of the case (SOC), the September 
2001 supplemental statement of the case (SSOC), and the 
December 2003 SSOC, collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his service connection 
claims.  The December 2003 SSOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

Service medical records and private medical evidence from Dr. 
Danielson, Dr. Robinson, "MFL," and Smith-West Chiropractic 
Clinic are associated with the claims folder.  Accordingly, 
the Board finds that VA has satisfied its duty to notify and 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Service Connection Claims

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection. 38 C.F.R. § 3.303(b) (2004).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if arthritis became manifest 
to a degree of 10 percent or more within one year from the 
date of the veteran's termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

There is no evidence showing that the veteran currently has 
bilateral hearing loss.  Audiometric testing in service was 
negative for a finding of hearing loss.  Absent a current 
hearing loss disability, a hearing loss in service, or a 
nexus between current hearing loss and service, service 
connection cannot be granted.  See Pond 12 Vet. App. at 346 
(1999)

The service medical records reflect that the veteran 
contracted a fever when he was 12 years old that was 
complicated by acute rheumatoid arthritis, causing swollen 
and painful joints for one month.  In a September 2000 rating 
decision, the RO denied, in pertinent part, service 
connection for rheumatic fever and for painful joints.  The 
veteran only perfected an appeal as to his disability due to 
painful joints claim.  

The veteran has not specified which joints he considers 
painful.  However, review of the medical evidence shows that 
he has been diagnosed with orthopedic disability, including 
degenerative disease of the spine.  In October 1996, the 
veteran underwent a cervical discectomy with donor bone 
fusion.  He also has degenerative disc disease with 4-5 
lateral entrapment on the left, mild disc bulging at that 
level with underlying spinal stenosis.  According to an 
August 2000 treatment record, the veteran has patella femoral 
arthritis.  An August 2000 treatment record from the Smith-
West Chiropractic Clinic indicates that the veteran has a 
severe problem with his left hip and leg, and sciatic 
neuritis.  X-rays showed spurs at L-2, L-3, and L-4.  

While the veteran has current orthopedic disability of the 
neck, low back, bilateral knee, and left leg, there must also 
be evidence of such disability in service, and a nexus 
between such disability and service.  The Board notes that 
the service medical records are silent as to any treatment, 
diagnoses, and/or complaints pertinent to the above-mentioned 
orthopedic disabilities.  

Although the veteran had right hip complaints in service 
(October 1979), service medical records are silent as to any 
diagnosis, complaint or treatment related to the left leg 
and/or hip.  The Board also acknowledges the in-service 
complaints of arthralgia and myalgia (see October 1977 
treatment record), as well as a complaint of low back pain 
(see June 1976 treatment record).  However, these findings 
were associated with a viral syndrome.  As there is no 
indication that the veteran had underlying orthopedic 
problems in service, the Board cannot conclude that his 
current orthopedic disabilities (manifested by painful 
joints) are related to service.  Thus, service connection is 
not warranted.  

The Board has reviewed all evidence of record and concludes 
that the veteran's service connection claims for bilateral 
hearing loss and disability manifested by painful joints must 
be denied.  As the preponderance of the evidence is against 
the veteran's claims for service connection, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. § 
5107(b) (West 2002).

The Board declines to obtain a medical nexus opinion with 
respect to the claims of service connection bilateral hearing 
loss and disability manifested by painful joints because 
there is no evidence of pertinent disability in service or 
for several years following service, and in the case of the 
hearing loss, no diagnosis now.  While there are current 
orthopedic diagnoses, there is no true indication that 
pertinent disability is associated with service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of abnormal findings in service, no showing of 
current hearing loss and the first suggestion of orthopedic 
disability many years after active duty, relating pertinent 
disability to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2004).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim." 38 USCA 
5103A(a)(2).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for disabilities manifested 
by painful joints is denied.


REMAND

According to a July 2000 statement by Dr. Robinson, the 
veteran is currently diagnosed with chronic sinusitis.  Dr. 
Robinson has treated the veteran since his surgery in October 
1997 for occasional sinusitis and/or allergic rhinitis.  
Prior to the surgery, the veteran had recurrent sinus 
infections requiring multiple antibiotics over a period of 
years.   

Review of the service medical records show a diagnosis of 
moderate sinusitis (see November 1978 examination report).  
Given the veteran's current diagnosis of chronic sinusitis, 
and an in-service diagnosis of moderate sinusitis, the Board 
finds that a VA examination is necessary.  

While there is no current diagnosis of hepatitis, the veteran 
was treated for viral hepatitis in service.  There is no 
separation examination of record and the veteran has not been 
afforded a VA examination to determine if there are chronic 
residuals of hepatitis related to service.  

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of any sinusitis and/or hepatitis.  
The examiner should review the claims 
folder prior to the examination.  All 
indicated tests and studies should be 
performed, and all pertinent findings 
should be reported in detail.  

If hepatitis or sinusitis is found, the 
examiner should provide an opinion as to 
whether there is a 50 percent probability 
or greater that any current disability is 
related to service.  The examiner should 
reconcile any findings with the service 
medical records reflecting treatment for 
hepatitis in 1976 and the reference to 
sinusitis in 1978.  

2.  Upon completion of the above-
requested development, the RO should re-
adjudicate the veteran's service 
connection claims for sinusitis and 
hepatitis.  All applicable laws and 
regulations should be considered.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board.  No 
action is required of the veteran until he is so notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


